DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed.  After careful examination by searching a variety of databases, the examiner respectfully submits claims 1-20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.  The closest prior art made of record, Bordawear and Chen failed to disclose the following features, in combination, with other features of the independent claims:
using the processor sorting the monotonic function values in said stored monotonic function values array using a Radix sort, and storing in the memory said sorted monotonic function values array AND using the processor sorting said index values in said stored index values array according to its corresponding monotonic function value, and storing in the memory said sorted index values array COMBINED WITH using the processor generating and storing in the memory an array of new index values, each new index value associated with a monotonic function value in said sorted monotonic function values array and with said monotonic value's corresponding index value in said sorted index values array, each new -2-index value corresponding with a new location in memory for each unsorted data element in said unsorted data elements array COMBINED WITH using said processor sorting said unsorted data elements from their original location in the memory associated with said index values in said index values array to a new location in the memory associated with said new index values in said new index values array.
The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No.: 9,177,006 a method of implementing a radix sort, the method comprising receiving a plurality of keys to be sorted in a radix sort; and operating at least one processor to: populate an array and a link table for the first digit of the keys based upon the keys; populate an array and a link table for each successive digit of the keys based upon the array and link table populated for the preceding digit of the keys; and produce a final radix sort of the keys based on an array and a link table.
US Patent No.: 7,743,060 performs radix sort and writes the sorted run to storage.
US Patent No.: 5,440,734 discloses a system and process for enhancing internal radix sorting bin storage efficiency by using linked blocks of contiguous storage space while controlling the number of partially-filled blocks required.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.